UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 5, 2010 (July 30, 2010) COLONY RESORTS LVH ACQUISITIONS, LLC (Exact name of registrant as specified in its charter) Nevada 000-50635 41-2120123 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 3000 Paradise Road Las Vegas, Nevada 89109 (Address of principal executive offices) Zip Code Registrant's telephone number, including area code: (702) 732-5919 N/A (Former name or former address, if changed since last report.) Item 1.01 Entry into a Material Definitive Agreement On July 30, 2010, the Company entered into an amendment to its Term Loan pursuant to which the maturity date of the facility is extended from June 1, 2011 to December 31, 2012 and the principal amount of the facility was increased from $230 million to $252 million. The Company also made an interest payment of $3.13 million and will pay fees totaling $1.15 million. Interest on the Term Loan will accrue at LIBOR plus 4.0% through June 30, 2011, LIBOR plus 4.5% from July 1, 2011 through December 31, 2011, LIBOR plus 5.0% from January 1, 2012 through June 30, 2012 and at LIBOR plus 5.5% from July 1, 2012 through maturity. The LIBOR rate floor will remain at 1.5%. Item 2.03 Creation of a Direct Financial Obligation or an Obligation under an Off-Balance Sheet Arrangement of Registrant On July 30, 2010 the Company entered into an amendment to its Term Loan as further described above in Item 1.01 of this Current Report on Form 8-K. Item 9.01 Financial Statements and Exhibits 10.33 Second Amendment to Loan Agreement and Omnibus Loan Modification Agreement, dated July 30, 2010, by and between the Company and Goldman Sachs Mortgage Company. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. COLONY RESORTS LVH ACQUISITIONS, LLC Dated: August 5, 2010 Robert E. Schaffhauser Executive Vice President-Finance
